DETAILED ACTION
Status of Application
Claim 1 is examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019, 1/24/2020, 1/28/2020, and 9/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al. (US 8,370,027 B2) in view of Keays (US 8,707,758 B2).
As per Claim 1, Pettersson et al. discloses a method for remotely monitoring intoxication of a user, comprising: 
receiving an output, indicative of a vehicle-user interaction, from a diagnostic module electrically coupled to a vehicle (6:39-51; Table; A user may comply or not comply with instructions via the user interface. A provokable category may be determined or an absence of the category may be determined)
determining a user characteristic of the user in response to receiving the output (Fig. 1; The user passing the system test. A user’s interaction via the user interface may be determined as being Provoked (Manipulation returned in step 2) or OK (OK returned in step 2). Determining that the user is OK is a characteristic, just as determining that the user failed to follow instructions and therefore provoked the failed test is a characteristic indicative of the user’s authorization, ability, etc. to pass the test; It is further noted that the identification module 220 of Keays may be combined with the test of Pettersson et al.; however, Pettersson et al. discloses the BRI of the limitation);
in response to determining the user characteristic, determining that the user characteristic satisfies a testing condition (OK being returned in Step 2); 
in response to determination that the user characteristic satisfies the testing condition, prompting the user, at an application executing on a mobile computing device associated with the user, to provide a breath sample  (7:16-17; 8:65-67; 9:30-60; Handheld driver interface 11 reads on a mobile computing device and can be placed in a docking station); 
receiving a breath sample from the user (Fig. 1, Step 3)
generating an intoxication assessment of the user, based on the breath sample signal (7:25-57).Pettersson et al. does not disclose:	
at a breath sample acquisition device in communication with the mobile computing device:
receiving a breath sample from the user (i.e. the breath sample in Pettersson et al. is part of the mobile computing device);
transmitting a breath sample signal derived from the breath sample to the mobile computing device; 
at a processing system in communication with the mobile computing device, receiving the breath sample signal ; 
transmitting a notification to a remote entity associated with the user, based on the intoxication assessment (i.e. Pettersson et al. does not disclose that the notification is transmitted to a remote entity).	(Examiner’s note: in other words, Pettersson et al. does not disclose, the particularly claimed communication configuration, wherein a breathalyzer is in communication with a mobile device and the mobile device is in communication with a remote entity).	However, Keays teaches:
at a breath sample acquisition device in communication with the mobile computing device (Fig. 10):
receiving a breath sample from the user (13:20-28);
transmitting a breath sample signal derived from the breath sample to the mobile computing device (13:20-28)
at a processing system in communication with the mobile computing device, receiving the breath sample signal (15:54-59) ; 
transmitting a notification to a remote entity associated with the user, based on the intoxication assessment (15:61-16:7)

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pettersson et al. to provide the aforementioned limitations taught by Keays with the motivation of providing information immediately such that a supervisory sober buddy may take quick action (3:4-10) and/or to provide a means for a user to “build back trust” (3:36-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619